Case 1:18-cr-00457-AMD Document 104 Filed 11/12/19 Page 1 of 3 PageID #: 1054


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JN/DKK                                            271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201



                                                  November 12, 2019


By Email and ECF

James M. Cole
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

Dear Counsel:

               Enclosed please find the government’s thirteenth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
supplements the government’s previous productions. The discovery is being produced
pursuant to the Protective Order entered by the Court on June 10, 2019. See ECF Docket
Entry No. 57. The government also requests reciprocal discovery from the defendant.
    Case 1:18-cr-00457-AMD Document 104 Filed 11/12/19 Page 2 of 3 PageID #: 1055



    I.     The Government’s Discovery

    Document Description               Category of                       Bates Range
                                   Discovery Pursuant
                                   to Protective Order

Financial Institution Documents,   Sensitive Discovery        DOJ_HUAWEI_A_0001451569-
  Including Customer Account        Material (“SDM”)          DOJ_HUAWEI_A_0001454942
    Information, and Written
        Correspondence

Financial Institution Documents,   Discovery Material         DOJ_HUAWEI_A_0001463554-
  Including Customer Account                                  DOJ_HUAWEI_A_0001463591
    Information, and Written
        Correspondence

  Communications related to               SDM                 DOJ_HUAWEI_A_0001454943-
  Huawei Employees in Iran                                    DOJ_HUAWEI_A_0001463553

  Communications related to        Discovery Material         DOJ_HUAWEI_A_0001467628-
  Huawei Employees in Iran                                    DOJ_HUAWEI_A_0001488105



                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:     /s/ Julia Nestor
                                                     Alexander A. Solomon
                                                     Julia Nestor
                                                     David K. Kessler
                                                     Kaitlin Farrell
                                                     Sarah Evans
                                                     Assistant United States Attorneys
                                                     (718) 254-7000




                                                 2
Case 1:18-cr-00457-AMD Document 104 Filed 11/12/19 Page 3 of 3 PageID #: 1056



                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                       By:    /s/ Laura Billings
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys



cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
